



EXHIBIT 10.3
THE HOWARD HUGHES CORPORATION
RESTRICTED STOCK AGREEMENT
WHEREAS, [INSERT NAME] (the “Grantee”) is an employee of The Howard Hughes
Corporation (and its successors, the “Company”);


WHEREAS, the grant of Restricted Stock was authorized by the Compensation
Committee of the Board of Directors of the Company (the “Compensation
Committee”) on February 20, 2019;


WHEREAS, the date of grant is February 20, 2019 (“Date of Grant”); and


WHEREAS, pursuant to The Howard Hughes Corporation Amended and Restated 2010
Incentive Plan (the “Plan”), and subject to the terms and conditions thereof and
the terms and conditions of this agreement (this “Agreement”), the Company has
granted to Grantee as of the Date of Grant the right to receive <INSERT AMOUNT>
shares of common stock of the Company (the “Restricted Shares”).


NOW, THEREFORE, the Company and Grantee hereby agree as follows:


1.Rights of Grantee. The Restricted Shares subject to this grant shall be fully
paid and nonassessable and shall be either: (i) represented by certificates held
in custody by the Company until all restrictions thereon have lapsed, together
with a stock power or powers executed by Grantee in whose name such certificates
are registered, endorsed in blank and covering such Restricted Shares; or (ii)
held at the Company’s transfer agent in book entry form with appropriate
restrictions relating to the transfer of such Restricted Shares, and endorsed
with an appropriate legend referring to the restrictions hereinafter set forth.
Grantee shall have the right to vote the Restricted Shares. Upon vesting of the
Restricted Shares hereunder, the Grantee: (x) shall receive cash dividends or
cash distributions, if any, paid or made by the Company with respect to common
shares after the Date of Grant and prior to the vesting of the Restricted Stock;
and (y) shall receive any additional Restricted Shares that Grantee may become
entitled to receive by virtue of a Restricted Share dividend, a merger or
reorganization in which the Company is the surviving corporation or any other
change in the capital structure of the Company.


2.Restrictions on Transfer of Restricted Shares. The Restricted Shares subject
to this grant may not be assigned, exchanged, pledged, sold, transferred or
otherwise disposed of by Grantee, except to the Company, until the Restricted
Shares have become nonforfeitable in accordance with Sections 3, 4 and 5 hereof.
The Grantee’s rights with respect to such purported transfer in violation of the
provisions of this Section 2 of this Agreement shall be null and void, and the
purported transferee shall obtain no rights with respect to such Restricted
Shares.


3.Vesting of Restricted Shares. Subject to the terms and conditions of Sections
4 and 5 of this Agreement, and the applicable provisions of that certain
Employment Agreement, dated as of [INSERT DATE] (the “Employment Agreement”), by
and between the Company and the Grantee, the Restricted Shares covered by this
Agreement shall vest in accordance with the vesting schedule based on the total
shareholder return as set forth on Exhibit A (the “Performance-based Vesting
Component”).


4.Forfeiture of Awards. Except as otherwise expressly provided in the Employment
Agreement, the Grantee’s rights to receive the unvested Restricted Shares
covered by this Agreement shall be forfeited automatically and without further
notice on the date that Grantee ceases to be an employee of the Company or a
Subsidiary.


5.Compliance with Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however, that
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any of the Restricted Shares covered by this Agreement if the
issuance thereof would result in violation of any such law.


1

--------------------------------------------------------------------------------







6.Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of Section
409A of the Code, so that the income inclusion provisions of Section 409A(a)(1)
of the Code do not apply to Grantee. This Agreement and the Plan shall be
administered in a manner consistent with this intent. Reference to Section 409A
of the Code is to Section 409A of the Internal Revenue Code of 1986, as amended,
and will also include any proposed, temporary or final regulations, or any other
guidance promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service.


7.Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of Grantee under
this Agreement or the Employment Agreement without Grantee’s consent; further,
provided, that Grantee’s consent shall not be required to an amendment that is
deemed necessary by the Company to ensure compliance with Section 409A of the
Code or the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or
any regulations promulgated thereunder, including as a result of the
implementation of any recoupment policy the Company adopts to comply with the
requirements set forth in the Dodd-Frank Act.


8.Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.


9.Relation to Plan and Employment Agreement. This Agreement is subject to the
terms and conditions of the Plan and the Employment Agreement. In the event of
any inconsistency between the provisions of this Agreement and the Plan, the
Plan shall govern. Capitalized terms used herein without definition shall have
the meanings assigned to them in the Plan or the Employment Agreement. The
Compensation Committee acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided otherwise herein or in the Plan, have
the right to determine any questions which arise in connection with the grant of
Restricted Shares.


10.Successors and Assigns. Without limiting Section 2 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of Grantee,
and the successors and assigns of the Company.


11.Governing Law. This Agreement is made under, and shall be construed in
accordance with, the internal substantive laws of the State of Delaware without
giving effect to the principles of conflict of laws thereof.




2

--------------------------------------------------------------------------------









Executed in the name and on behalf of the Company, as of the 20th day of
February, 2019.




THE HOWARD HUGHES CORPORATION












By:_______________________________________


Name: David R. Weinreb
Title: Chief Executive Officer










The undersigned Grantee hereby acknowledges receipt of an executed original of
this Agreement and accepts the right to receive the Restricted Shares or other
securities covered hereby, subject to the terms and conditions of the Plan and
the terms and conditions herein above set forth.




















Employee (Grantee)




Date:_______________________________________








3

--------------------------------------------------------------------------------






EXHIBIT A


PERFORMANCE-BASED VESTING SCHEDULE




Cumulative Compounded Annual Total Shareholder Return


Stock Price End


Vesting %
0.00% to 10.99%
$172.56 or below
0%
11.00% to 11.99%
$172.57
30%
12.00% to 12.99%
$180.48
60%
13.00% to 13.99%
$188.68
90%
14.00% to 14.99%
$197.18
120%
15.00%+
205.98+
150%



The Performance-based Vesting Component of the Award shall vest on December 31,
2023, according to the schedule above; provided, that the Company achieves the
corresponding cumulative compounded annual total shareholder return (“TSR”)
target. $102.41, the volume weighted average share price of the Company for the
last 30 trading days of 2018, shall be used as the beginning price for the
purpose of calculating TSR. The ending price for the purpose of calculating TSR
shall be the volume weighted average share price of the Company for the last 30
trading days of 2023. A TSR target is deemed satisfied if the TSR (calculated as
described above) meets or exceeds such target. If the “Stock Price End” amount
is higher than the threshold “Stock Price End” amount, but less than the “Stock
Price End” amount for the next highest threshold, then, in this instance, the
percentage of the award that vests shall be interpolated between the two
thresholds. For example, if your award was for 1,000 shares and on December 31,
2023 the “Stock Price End” was $201.58 (i.e. mid-way between $197.18 and
$205.98), then, in this instance, you would be entitled to 1,350 fully vested
shares of HHC Common Stock (135% of 1,000 shares). Share price shall be based on
the daily closing price of the Company’s common stock as reported in the
consolidated transaction reporting system and shall be rounded to the nearest
whole cent.


The Compensation Committee may make adjustments to the terms and conditions of,
and the criteria included in, Awards in recognition of unusual or nonrecurring
events, including without limitation, stock splits, stock dividends, spinoffs or
other similar events, or as a result of changes in applicable laws, regulations
or accounting principles, to prevent dilution or enlargement of the benefits or
increase in intended benefits or potential intended benefits provided by an
Award; provided, that such adjustments shall be consistent with the requirements
of Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”)
with regard to Awards subject to Section 162(m) of the Code.


The term “Award” shall have the meaning set forth in The Howard Hughes
Corporation 2010 Amended and Restated Incentive Plan. All other capitalized
terms used herein without definition shall have the meanings assigned to them in
the Restricted Stock Agreement to which this Exhibit A is attached.






